                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

Wilmington Savings Fund Society, FSB,        CIVIL ACTION NO:
d/b/a Christiana Trust, not individually but
as trustee for Pretium Mortgage Acquisition
Trust

                Plaintiff                          COMPLAINT

                       vs.                         RE:
                                                   16 Union Court, Boothbay Harbor, ME
                                                   04538

Christopher M. Thonet;
Dieuwertje W. Thonet;
and Concorde Acceptance Corporation

                Defendants

Damarsicotta Montessori School;
Christopher M. Thonet, as trustee of The
CT DT LLC Trust, dated May 7, 2020; and
Dieuwertje W. Thonet, as trustee of The CT
DT LLC Trust, dated May 7, 2020            Mortgage:
                                           August 23, 2004
             Parties-in-Interest           Book 3358, Page 174

       NOW COMES the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,

not individually but as trustee for Pretium Mortgage Acquisition Trust, by and through its attorneys,

Doonan, Graves & Longoria, LLC, and hereby complains against the Defendants, Christopher M.

Thonet, and Dieuwertje W. Thonet, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendants are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested
   party seeking such declaration, whether or not further relief is or could be sought under 28

   U.S.C. § 2201.

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by

   Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as

   trustee for Pretium Mortgage Acquisition Trust, in which the Defendant, Christopher M.

   Thonet, is the obligor and the total amount owed under the terms of the Note is Two

   Hundred Fifteen Thousand Nine Hundred Sixty-Nine and 00/100 ($215,969.00) Dollars,

   plus attorney fees and costs associated with the instant action; thus, the amount in

   controversy exceeds the jurisdictional threshold of seventy-five thousand ($75,000.00)

   dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as

   trustee for Pretium Mortgage Acquisition Trust is a corporation with its principal place of

   business located at c/o Pretium Mortgage Credit Management, 120 South Sixth Street,

   #2100, Minneapolis. MN 55402.

5. The Defendant, Concorde Acceptance Corporation, is a resident of Dallas, County of

   Dallas and State of Texas.

6. The Defendant, Christopher M. Thonet, is a resident of Saco, County of York and State of

   Maine.
7. The Defendant, Dieuwertje W. Thonet, is a resident of Worcester, County of Worcester and

   State of Massachusetts.

8. The Defendant, Concorde Acceptance Corporation is located at 7929 Brookriver Drive,

   Suite 500, Dallas, TX 75247.

9. The Party-in-Interest, Damarsicotta Montessori School, is located at 93 Center Street,

   Nobleboro, ME 04555.

10. The Party-in-Interest, Christopher M. Thonet, as trustee of The CT DT LLC Trust, dated

   May 7, 2020, is located at 175 Heath Road, Saco, ME 04072.

11. The Party-in-Interest, Dieuwertje W. Thonet, as trustee of The CT DT LLC Trust, dated

   May 7, 2020, is located at 175 Heath Road, Saco, ME 04072.

                                           FACTS

12. On September 25, 2003, by virtue of a Warranty Deed from Dieuwertje Thonet, which is

   recorded in the Lincoln County Registry of Deeds in Book 3165, Page 267, the property

   situated at 16 Union Court, City/Town of Boothbay Harbor, County of Lincoln, and State

   of Maine, was conveyed to Defendants, being more particularly described by the attached

   Exhibit A.

13. Concorde Acceptance Corporation is a Defendant pursuant to a Mortgage, dated May 30,

   2003, in favor of National American Bank, executed by Dieuwertje Thonet, in the amount

   of $148,500.00, and recorded in the Lincoln County Registry of Deeds in Book 3071, Page

   121, as affected by Assignment of Mortgage, dated June 6, 2003, from National American

   Bank to Concorde Acceptance Corporation, and recorded in the Lincoln County Registry of

   Deeds in Book 3205, Page 219, which upon information and belief has been paid in full and

   should have been properly discharged.
14. On August 23, 2004, Defendant, Dieuwertje W. Thonet, executed and delivered to First

   Horizon Home Loan Corporation a certain Note under seal in the amount of $204,000.00.

   Defendant, Dieuwertje W. Thonet's personal liability is limited and/or extinguished by the

   Chapter 7 bankruptcy filed which resulted in a bankruptcy discharge. See Exhibit B (a true

   and correct copy of the Note is attached hereto and incorporated herein).

15. To secure said Note, on August 23, 2004, Defendants, Dieuwertje W. Thonet and

   Christopher M. Thonet, executed a Mortgage Deed in favor of Mortgage Electronic

   Registration Systems Inc. as nominee for First Horizon Home Loan Corporation its

   successors and assigns, securing the property located at 16 Union Court, Boothbay Harbor,

   ME 04538 which Mortgage Deed is recorded in the Lincoln County Registry of Deeds in

   Book 3358, Page 174. See Exhibit C (a true and correct copy of the Mortgage is attached

   hereto and incorporated herein).

16. The Mortgage was then assigned to Federal National Mortgage Association by virtue of an

   Assignment of Mortgage dated September 20, 2017 and recorded in the Lincoln County

   Registry of Deeds in Book 5199, Page 290. See Exhibit D (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

17. The Mortgage was further assigned to Federal National Mortgage Association by virtue of a

   Quitclaim Assignment dated October 13, 2017 and recorded in the Lincoln County Registry

   of Deeds in Book 5203, Page 85. See Exhibit E (a true and correct copy of the Quitclaim

   Assignment is attached hereto and incorporated herein).

18. The Mortgage was further assigned to Federal National Mortgage Association by virtue of a

   Quitclaim Assignment dated February 20, 2018 and recorded in the Lincoln County Registry

   of Deeds in Book 5240, Page 232. See Exhibit F (a true and correct copy of the Quitclaim

   Assignment is attached hereto and incorporated herein).
19. The Mortgage was then assigned to Wilmington Savings Fund Society, FSB, d/b/a

   Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust by

   virtue of an Assignment of Mortgage dated February 23, 2018 and recorded in the Lincoln

   County Registry of Deeds in Book 5240, Page 234. See Exhibit G (a true and correct copy

   of the Assignment of Mortgage is attached hereto and incorporated herein).

20. On August 3, 2018, the Defendants, Christopher M. Thonet and Dieuwertje W. Thonet,

   were sent a Notice of Mortgagor's Right to Cure, as evidenced by the Certificate of Mailing

   (herein after referred to as the “Demand Letter”), as affected by Defendants, Dieuwertje W.

   Thonet and Christopher M. Thonet's discharge in bankruptcy and, accordingly, this action

   does not seek any personal liability on the part of the Defendants, Dieuwertje W. Thonet

   and Christopher M. Thonet, but only seeks in rem judgment against the property. See Exhibit

   H (a true and correct copy of the Demand Letter is attached hereto and incorporated

   herein).

21. The Demand Letter informed the Defendants, Christopher M. Thonet and Dieuwertje W.

   Thonet, of the payment due date, the total amount necessary to cure the default, and the

   deadline by which the default must be cured, which was thirty-five (35) days from receipt of

   the Demand Letter, as affected by Defendants, Dieuwertje W. Thonet and Christopher M.

   Thonet's discharge in bankruptcy and, accordingly, this action does not seek any personal

   liability on the part of the Defendants, Dieuwertje W. Thonet and Christopher M. Thonet,

   but only seeks in rem judgment against the property.. See Exhibit H.

22. The Defendants, Christopher M. Thonet, and Dieuwertje W. Thonet failed to cure the

   default prior to the expiration of the Demand Letter, as affected by Defendants, Dieuwertje

   W. Thonet and Christopher M. Thonet's discharge in bankruptcy and, accordingly, this
   action does not seek any personal liability on the part of the Defendants, Dieuwertje W.

   Thonet and Christopher M. Thonet, but only seeks in rem judgment against the property.

23. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the present holder of

   the Note pursuant to endorsement by the previous holder (if applicable), payment of value

   and physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and

   Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

24. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the lawful holder and

   owner of the Note and Mortgage.

25. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, hereby certifies that all

   steps mandated by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111

   and/or Note and Mortgage were strictly performed.

26. Damarsicotta Montessori School is a Party-in-Interest pursuant to a Writ of Execution in the

   amount of $5,466.98 dated August 19, 2013, and recorded in the Lincoln County Registry of

   Deeds in Book 4701, Page 189, and is in second position behind Plaintiff's Mortgage.

27. Christopher M. Thonet, as trustee of The CT DT LLC Trust, dated May 7, 2020; and

   Dieuwertje W. Thonet, as trustee of The CT DT LLC Trust, dated May 7, 2020 are Parties-

   in-Interest, pursuant to a Quitclaim Deed, dated May 7, 2020, and recorded in the Lincoln

   County Registry of Deeds in Book 5521, Page 279, and is in third position behind

   Plaintiff ’s Mortgage.
28. The total debt owed under the Note and Mortgage as of May 1, 2021 is Two Hundred

    Fifteen Thousand Nine Hundred Sixty-Nine and 00/100 ($215,969.00) Dollars, which

    includes:

                   Description                                  Amount
    Principal Balance                                                       $159,594.80
    Late Fees                                                                      $0.07
    Escrow Advance                                                           $11,826.33
    Delinquent Interest                                                      $40,393.83
    Corporate Advances                                                        $7,346.27
    Restricted Escrow Balance                                                $-3,192.30
    Grand Total                                                             $215,969.00


29. Upon information and belief, the Defendants, Christopher M. Thonet and Dieuwertje W.

    Thonet, are presently in possession of the subject property originally secured by the

    Mortgage.

                     COUNT I – FORECLOSURE AND SALE

30. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

    individually but as trustee for Pretium Mortgage Acquisition Trust, repeats and re-alleges

    paragraphs 1 through 29 as if fully set forth herein.

31. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 16 Union Court, Boothbay Harbor, County of Lincoln, and State of Maine. See

    Exhibit A.

32. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

    individually but as trustee for Pretium Mortgage Acquisition Trust, is the holder of the Note

    referenced in Paragraph 14 pursuant to endorsement by the previous holder (if applicable)

    and physical possession of the aforesaid Note in conformity with Title 11, section 3-1201, et
   seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

   As such, Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, has the right to

   foreclosure and sale upon the subject property.

33. The Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

   individually but as trustee for Pretium Mortgage Acquisition Trust, is the current owner and

   investor of the aforesaid Mortgage and Note.

34. The Defendants, Dieuwertje W. Thonet and Christopher M. Thonet, are presently in default

   on said Mortgage and Note, having failed to make the monthly payment due July 1, 2016,

   and all subsequent payments, and, therefore, have breached the condition of the aforesaid

   Mortgage and Note, as affected by Defendants, Dieuwertje W. Thonet and Christopher M.

   Thonet's discharge in bankruptcy and, accordingly, this action does not seek any personal

   liability on the part of the Defendants, Dieuwertje W. Thonet and Christopher M. Thonet,

   but only seeks in rem judgment against the property..

35. The total debt owed under the Note and Mortgage as of May 1, 2021 is Two Hundred

   Fifteen Thousand Nine Hundred Sixty-Nine and 00/100 ($215,969.00) Dollars, which

   includes:

                  Description                                Amount
   Principal Balance                                                     $159,594.80
   Late Fees                                                                    $0.07
   Escrow Advance                                                         $11,826.33
   Delinquent Interest                                                    $40,393.83
   Corporate Advances                                                      $7,346.27
   Restricted Escrow Balance                                              $-3,192.30
   Grand Total                                                           $215,969.00
   36. The record established through the Lincoln County Registry of Deeds indicates that there

       are no public utility easements recorded subsequent to the Mortgage and prior to the

       commencement of these proceedings affecting the mortgaged premises at issue herein.

   37. By virtue of the Defendants, Dieuwertje W. Thonet and Christopher M. Thonet's breach of

       condition, the Plaintiff hereby demands a foreclosure and sale on said real estate, as affected

       by Defendants, Dieuwertje W. Thonet and Christopher M. Thonet's discharge in bankruptcy

       and, accordingly, this action does not seek any personal liability on the part of the

       Defendants, Dieuwertje W. Thonet and Christopher M. Thonet, but only seeks in rem

       judgment against the property.

   38. Notice in conformity with 14 M.R.S.A. § 6111 and/or Note and Mortgage was sent to the

       Defendants, Christopher M. Thonet and Dieuwertje W. Thonet, on August 3, 2018,

       evidenced by the Certificate of Mailing. See Exhibit H.

   39. The Defendants, Christopher M. Thonet and Dieuwertje W. Thonet, are not in the Military

       as evidenced by the attached Exhibit I.

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not

individually but as trustee for Pretium Mortgage Acquisition Trust, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322, as affected by

       Defendants, Dieuwertje W. Thonet and Christopher M. Thonet's discharge in bankruptcy,

       and accordingly, this action does not seek any personal liability on the part of the

       Defendants, but only seeks in rem judgment against the property;

   b) Grant possession to the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana

       Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust, upon the

       expiration of the period of redemption;
   c) Impose the applicable time periods for redemption, etc., as reflected in 14 M.R.S.A. § 6322;

   d) Find that while the Defendants, Dieuwertje W. Thonet and Christopher M. Thonet, have no

       personal liability in this matter, a Judgment of Foreclosure and Sale in this matter can be

       imposed in rem against the property commonly known as and numbered as 16 Union Court,

       Boothbay Harbor, ME 04538;

   e) Order a discharge of a Mortgage, which upon information and belief, should have been

       previously discharged, in favor of National American Bank, executed by Dieuwertje Thonet,

       in the amount of $148,500.00, and recorded in the Lincoln County Registry of Deeds in

       Book 3071, Page 121, as affected by Assignment of Mortgage, dated June 6, 2003, from

       National American Bank to Concorde Acceptance Corporation, and recorded in the Lincoln

       County Registry of Deeds in Book 3205, Page 219;

   f) For such other and further relief as this Honorable Court deems just and equitable.

                                                       Respectfully Submitted,
                                                       Wilmington Savings Fund Society, FSB, d/b/a
                                                       Christiana Trust, not individually but as
                                                       trustee for Pretium Mortgage Acquisition
                                                       Trust,
                                                       By its attorneys,
Dated: July 28, 2021
                                                       /s/John A. Doonan, Esq.
                                                       /s/Reneau J. Longoria, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 303C
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       JAD@dgandl.com
                                                       RJL@dgandl.com
